DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The action is responsive to the following communication: a response to a restriction/election filed on 07/19/2021 where: 
Applicants elects to prosecute Group I (claims 1-10). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2020 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the information disclosure statement is being considered by the examiner. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Allowable Subject Matter
Claims 2, 3, 5, 6, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda (US 2018/0165048).

Regarding claim 1, Ikeda teaches: A non-transitory computer readable storage medium ([0008], a non-transitory storage medium storing one or more instructions that) storing a set of program instructions for an information processing apparatus comprising a processor, a communication interface, and a memory, the set of program instructions, when executed by the processor, causing the information processing apparatus to perform ([0008], when executed by one or more processors, cause the one or more processors to execute a method of controlling an image data processing controller communicable with a server for controlling a plurality of processes is devised):  
acquiring type information indicative of a printer type ([0122], The device information manager 416 acquires information of available devices or apparatuses included in the HWF system 1000 such as the digital printer 1); 
acquiring first data having a first format ([0115], The job data is described, for example, in page description language (PDL) format such as portable document format (PDF) and PostScript);  
identifying particular information corresponding to the acquired type information based on a conversion correspondence table ([0166], FIG. 7 is an example of a conversion table retainable by the JDF analyzer 117. As illustrated in FIG. 7, the conversion table correlates a description format of JDF 
converting the first data into second data corresponding to the identified particular information, the second data having a second format to be inputted to the printer ([0153-0154], When the job converter 126 receives the JDF description, the job converter 126 executes the JDF description conversion program 128 on the received JDF information, and converts a format (first format) set in the received JDF information into a format (second format) processable or interpretable by the DFE 100.); and 
outputting the second data ([0153-0155], When the preview data is to be generated, the system controller 113 transfers the data of print target to the job controller 116, and requests the job controller 116 to generate the preview data). 

Regarding claim 4, Ikeda teaches: The non-transitory computer readable storage medium according to claim 1, wherein the particular information is indicative of the character code type of the data after conversion ([0153], converts a format (first format) set in the received JDF information into a format (second format) processable or interpretable by the DFE 100); and  
wherein the converting the first data includes: converting a first character code of the first data into a second character code, the second character code being indicated by the identified particular information; and converting the first data of the second character code into the second data (see fig. 7, [0166], FIG. 7, the conversion table correlates a description format of JDF information and a description 


Regarding claim 7, Ikeda teaches: The non-transitory computer readable storage medium according to claim 1, wherein the information processing apparatus is a mobile terminal including the communication interface (see fig. 1, client device is laptop (mobile terminal) 5a used to send print data to printer device 1). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Ikeda and in view of Vermeulen et al. (US 2005/0198567, hereinafter Vermeulen).




Ikeda does not explicitly teach: wherein the first data having the first format is a CSV database written in Unicode.

	However, Vermeulen teaches: wherein the first data having the first format is a CSV database written in Unicode ([0043], Because of its simplicity, the CSV format has been broadly adopted as an interchange standard between spreadsheets, databases, text files, and other types of computer programs).

The motivation for the combination is that Ikeda and Vermeulen are in the same field of endeavor, namely computer system.


Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ikeda to include wherein the first data having the first format is a CSV database written in Unicode as taught by Vermeulen. The motivation/suggestion would have been to further enhance/improve the information processing apparatus since doing so would allow for simplicity interchange standard between spreadsheets, databases, text files, and other types of computer programs.




 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969.  The examiner can normally be reached on 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-744040.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW H LAM/
Primary Examiner, Art Unit 2675